On June 24, 1925, the defendant, Kessler, was arrested on a charge of intoxication, whereby the ordinance of the plaintiff city had been violated. On June 25th, he was brought before the mayor, and entered a plea of guilty, and was 1.  MUNICIPAL    sentenced to imprisonment in the county jail for CORPORA-     thirty days. On June 26th, counsel appeared for TIONS:       him, and purported to take an appeal to the ordinances:  district court. An appeal bond was presented, violation:   and approved by the mayor, and a release of the non-         prisoner was ordered by such mayor. The case permissible  having been duly docketed in the district court appeal.      and the transcript of the mayor being filed therein, the plaintiff filed a motion to dismiss the appeal for want of jurisdiction. The claim of want of jurisdiction was predicated upon the transcript, which failed to disclose that any appeal had been taken. The transcript also affirmatively stated that "no formal written notice of appeal was given." This *Page 373 
motion was resisted by the defendant, and the resistance was supported by the affidavit of his counsel, to the effect that he had delivered to the mayor a written notice of appeal on June 26th, and presented an appeal bond, which was approved by the mayor, and whereby the mayor at once ordered the release of the defendant. The city did not controvert this affidavit by any counter-affidavit by the mayor. Thereupon, the court assumed jurisdiction, and brought the case to a hearing in the court. At such hearing, the defendant again entered a plea of guilty. Judgment was entered against him, imposing a fine of $25 and costs. It is from this judgment that the plaintiff appeals. The judgment thus appealed from affected in no manner any right of the plaintiff's. The judgment was in no sense adverse to it. It has no grievance, in a legal sense. If the district court in fact entered an adverse judgment against the defendant, only the defendant himself could complain of it. The plaintiff has no grievance, and therefore no standing in this appeal.
We may say further that the district court was authorized to take account of the affidavit filed on behalf of defendant and to 2.  JUSTICE OF   determine the truth of the matter. Nor was it THE PEACE:   necessary that it should order a formal appeal:      correction by the justice of his transcript, as correction   a condition precedent to the jurisdiction of of           such district court. In such a case, Section transcript.  13593, Code of 1924, provides:
"The court shall have full power to compel the correction by said justice of any error made apparent in his transcript, statement of testimony, or in any papers returned by him, or may make the necessary correction itself, and, on the papers, may affirm or reverse the judgment of the justice, or render such judgment as he should have done."
The appeal is dismissed. — Appeal dismissed.
De GRAFF, C.J., and ALBERT and MORLING, JJ., concur. *Page 374